OFFICE     OF ‘THE ATTORNEY    GENERAL     OF TEXAS
                            AUSTIN




Bonorablo IiomerF. Rainoy, Praiidbent
The Unlrortsfty or Terar
AMtin, TO-a

Bonorablo ho. Ii. Slmppar4
005ptr0uer 0r Publlo kooount*
Amtin, Texae




                                               ubjnt      to   limita-
                                               xpaittua        out 0r
                                           my au&O bo r0r mat0
                                         0 purpvur.
                                            oa&omrablo   3mor
                                           a, dated Uaroh II,
                                           tha hod8 of rariotu
                                           rtlng a rooonaldera-
tfon ,or 8ur 0                             ter from Eonoamblo
                                    lnlon aa to Mother hm
                                     o? ETononblo Saia 8. ?&it-
                                    *aohurr,* Coll4g* Sor tmirol-
                                 o skeet&g of tho 3outhorn Aa-
                                adary sohool~ end the kmtr10a11
                                      Slnue thorn trro ropurnta



                      irem Dr. Hairmy*  leto? the ho ronqueotod
                      raw warragta ooyorlng hie lmemoliqg ox-
                    0r sta8 trip. The Comptrollie rotumo6
t& oclaim r ep a ec that
                    tlng a nlxplanatloa ( bth
                                            t e
                                              p u r p o ee8
                                                        or
the trtpa br (3.roa In or&or that ho m&ht d~torafa~ Whothor
the aooouat ir a Legal ohargo a@nnst State i~&da.~ So further
faots appear. The poeition ot the Comptrollu ie rtated by Dr.
Rainas aa fvllowa:
    HonoPeblo lbmr    P.,Rainoy, Eonorabl8 Gee. 8. Sheppard, Page 2



               “?bo 8umof the State Gomptrollar*r porf-
           tlon I8 that under the pre88nt law, ~108 the
           above optttloa refarred ta (0-llQ5) hIa Depart-
           laellt hse to detersine whothar or not iny trIp8
           OVA bo iaterpretod as *8tato*8   busiAoA8.*a

               The tollowing queetlcmns are rubmltted to this depart-
    -At:

                *(l) kihothar or not I, and tbr othnr
           heads of our eduoationalfArti8otioA8, are
           aro3pt  under the ourront law froa tb8 lilita-
           tIoA of having to be $011state*? bu8lnesn’
           before our traveling OXpOACW8 oau be gsId;
           and

               "(W   Khethor or Aot your Do~rtrceat will
           show the dl8tinotIon betriea tho exeoutlva
           dopartimnt of the 8tato goyornmnt,  such a8
           the SeOrrtary Of Stata. the Xi@Way DepatiiSeAt,
           lto. and aduoatlonai iAatItatIoAa.*

             ~II fti18~misg the 5POO~fiO QU9st%OAS prI38entOd in
    OpiDIon 100. O-il@S, WY impreeoed the o~lnion that:

                *In d&erminlng  whether roImburs8mAt
           ?nay b8 vade for trareliag oxpuma   in any
           ewnt, itau8t bo reooenlAedthAt     IY)rola-
           buraaamnt IMJ be had tmla88 thm purpose of
           the trip ugon nhleh auoh axpen     88~ In-
           ourred UC@ the aoao~lishmnt    of *;itate*8
           bu8lxma8.'

               **3tate'n bualne88,~ as relates to tha
           authority of a depart3ent to Incur travallng
           erponrw to be gald by tbo State, 8eesi) to
           US to alabody at loaot the rolloainng elemntrr:
                "I.. A reasonable, aubstgatlal, ,znd UIreet
           relation b+nsm    the bualao8e to be traA8aOted
           OA the trip and the 8oooiagliahAeAt of tha fAA@-
           tion8 or governmAt    eAtru808d to th8 parttoular
           dopsrtnent .

               R2. A reasonablr, substantial, snb dlraot
           relatioA&ip betwean the method by %4iIgh the




c
    gonorable HoenIp P. Wainey, Eonorablo 0eo. H. Sheppard, Pag8 3



          partiOA.lar tiuBiE@BB18 intondod to aooomplinh
          the runotion or CoYommeAt entrusted to thO
          departmAt,   an8 the powore granted the de-
                   by law ior the aCOO3i~lf8h@4lseAt
          ?5l-ttib3At                             0s
          such runotioAi3.
                ** i *

              -or oouriie, us botwMA the two extrernen,
          there AUBt AeO~886dly   be a ZoAO Of doubt,
          whore the jud&xent of the departrnt    heado,
          under the 5~ZlOtiOA0s their oiiialal oatha,
          baaoppas the only praotloablo orltorlon by
          whlah the quention  whether the State*8 bUBi-
          LIew i8 iAYOlYd in tho partloular   trip Mar
          be dotermlnod.”

              The house Bill So. 365, Iota 46th Le&laturo,   lOSO,
    appropriating  pub110 mnnya for the lupport and AAlxitoAaAoo
    of Yarlobu Stats BduoatioPal Inatitutlvnn  IAaludIA3 th8 ori-
    rornlt~ 0s Texan proride8, IA Part, a8 fOllow8:

               *Subneotion  (6)  fiareling   BXpeAf~8.  All
          persons OmPloyed IA my eapaalty by the80
          State odwatlolul iMtitutIoA8 and lg a ns      ien
          who travel at the axpanee of the State, are
          huroby liritod to tho    MAO am&tat8 authorkmd
          for employees of the State Departtie& aad the
          C0liptrOllOr and local diabUr8iAg AffiO8r BbA11
          require   the aam n&hod of elaip pronontation
          and rora.    Bo traroliag: oXpMSo8   shull be IA-
          currod by any *olpioyeo of the ~ehoole, or
          other agenoieu naaod herein, outstdr of thu
          boondarien 0s th8 3tato 0s Tox.a8, lxoept for
          &tats bUBIAe88, and upon the adranoe written
          OOIIBSUIt
                 Of th0 80hooi'B mrd Of xOgeAt8 Or
          Directors. The PrOYiBiOAB Of this iiQt with
          rrferonoe  to traveling expense8 shall not ap-
          Ply to the heads of the iR8tItUtIoA8 naoltd in
          this ,ct nor the AeAborr of board8 who do not
          recleivo (r~ armual or Blonthig nalary. The
          terra *YIntenaAoo* day Inolude traveling OX-
          penees. The axponnes of'Eogentn, Presidents,
          and auditor8 0s the80 State   eduoatlonal IA-
          ntitutions  and agenO     should bo apQrotOd by
          tho Comptroller of the State, PrerIdoAt 0s
          the goremin~ board, PrOBideAt Of the COliOgO
          or IAStitUtIOA and CollO$e iiudltor before
          PayAeAt rroa either State or vocal funda."
           (Underecoring ours)



t
Honorable   f&mm I’. halno~, Honorable   060. XL Sheppard, Page 4



            Seetlon 6, Artlole 16 of ths Texas Constltutioa pro-
vides:
         "No a.,:rcpriatloa fbr grlvate or individual
     purposas shall be sade. A regular   statemat,
     under oath. and ab aacoust of ths rsoelpts asd
     erpendlturee of all public loohey 6bal.lbe pub-
     ilshed annuaily, in such manner as ckll bo
     gresorlbed by law.*

          It was held by this departmaat in a oonier8nae opinion,
dated October 1, 1033, Book 63, p. 333, Reports and OpIsloss of
attorney Oeneral 1932-1934, p. 492, that offiesrs or ahents ot
the Unlrorslty cf Texas may be reimbursed tar bravellng expenses
oall where euch expenses are hourred    In the dlsoharge of a pub-
110 or State purpon a6 dl8tlnguirhs4 try a private purposs.
It was also polnted out that sot osly must the travel14 expense6
for whiuh r6Sllabursenentsay be allowsd, be lnerured IO the psr-
fonnases at a,publlo purpose but must also be Wlegit18stely oos-
neoted with the managemat or operation 0r th8 Unlverslty,    in
order that the paHomanOe of the Aot be the ottlolal busIm66
or as agent of the Unlv6rslty.v    Be eooloaa a copy of the fore-
going oplalon herewith.

          &iBCe it aGold clearly bs ti vlol6tloa of ao66tltutio66l
prohibitions Sor the Legl81ature to attempt to sake approprlatlohs
to the heads oP State Educational Xnsfitattonr for cxpensas ln-
ourred in the dlschsqe of yrivats bu8lnm88,   a6 distlhgtilshed
iran State er publio business, we must presume that the kgisla-
tare did not intend to exes# stmb affiesr6 tromthet partiarrlar
provision oontained ti Bubseotlon 6, limlttg p-t       of travel-
ing ex3ensea to that incurred In the dlsalmrgs of State business.
If, however, the hct 16 subJeot to no otbr oomtrustlon than
tbnt suggested in the lstter or repout, then It must be OQII-
desaed as usoonstltutlonal and aould act serve as as authorlsa-
tlcn to pay trilrcllng expensss of he666 of eduoatloaal institu-
tions rh6n aagaged in prlvate or ludfvldu6l bwimss.     See au-
thorities cited in the abovs :acnt.lonedoonferenoe oplnlon.

            nlth referonm   to the seaond point presented,   our
Opinion Bo. G-1195, an& the llmltation upon the expsndlture o?
State funds, does not depend upon the ssaning or ola66lfl6atlon
of wDepartments of the State Covernmeatw.  Tha anse oi Mahu&e V.
Yalney, et al, in whlah the &prom   Court refused to allow the
?lllng of an orlglml ap~llcetlo~ for mandamus on the grotlnd
that officer6 of the Unlvezelty of Texas are not malflaer6 of
the zxeoutive Lepartnents of ths kvermeat   ot this State” wlthln
    &Dnonble             Eoroar P. Kaln6y, Lbaorabla t&o. Xi. Sheppard, Page 8



    th6       luUDing      Of   irrt1016   1935,   B.   0.    8..      1955,      @iring       Ori6iryl
    pBI1dBpIpSjurt6dfCtfOn to the GUpr6aI6 Couti, h&S no retition
    to the question now under oonr,ideration.   Th6 limitations
    nhloh we are tire considering apply to the expmdlture    of
    publla aonaya and not to any wrtlaular departnat     or dlvl-
    slon of the State Government.

                        AS pointed out in our orlglnal oplnlon whether a
    partfOU&r             aat OOD6titUt66    “State    bUSiD666*  16 6 ~66tion
    whloh ~61:            d6jmDd upon the faet6 in sash        partlotiu 0666.
    Smethin6             whioh might  pro>srlp      bs 6oMi6end    Wtats blUf6666*
    in oonneotlon with instltutfozu of hl&er learning oould not
    in aauy iUSttUlCe6 be OlasSified a6 P plrblla fuuotlon or pUr-
    pose when applied ta soma one of the exeoutfre                      dep6rtments
    and visa versa. To thlo extent thus 16 a dfstinotion bat
    it 16 a diSticWtiO6 00-6              t0 6li 61ViSfOllS         Md    ageDOf        Of
    ths    state      Coverntaant. 716 are   sot    p6pllud      t0    say     that 6VSrp
    thin&      w&ioh llrr~“6dd to the 8u8 of hfm66 kiIOW1ed86= or whlsh
    lul "Pdd t0 the rSCO@litiOll aXId PrSStigS Of Our i66tttUtiOM
    uad    improve&redly ths quality             of   teaehlng persoansla 01th~
    dirsotly         or lndfreotl.y, la irrall 0a606        su6h     u fumtlon        a6   to
    permit       the    expenditureof gublio a6mey. Beeause of the n6tor6
    of the aaoond question, ws are unable to give a oatsgorl6al
    aaswer.
                        The tact6 presentad        in   ths         latter     from        Prssld66t
    Khftiey, and lttaohed to the ComptfO11er*s reQaest, are 66
    fO~OW6:

                    “I PPLwriting you this lettrrrfor tlr purp666
                of making a request to make an out'of State trip
                for the im86k beglnnlng April Si&ht.    The   pplrposs
                Of this trip   16 to attend th6 -Stin$S     Of th6
                southern ksroolatloa of College6 .w& Seoondary
                zohoel6 whloh aiLl tieat In Atlollta, Gmrgla,
                April eight throuyCllthe tnlfth.     The l&tat Texu
                State PeWhers CoLlog6 is a mainbW of the %xath-
                em ksmoelatlon, wiiloh LB th* ratlag eg~~ay for
                aollsrge6 ln the south. This i&Mtit&tiOa aakO6
                onou6lly a report to this n66ealatlon, and lt 16
                neoersury for me to ba pressat 60 t&t I may
                answer queetiono   pertainlug to th6 St6lld6rds
                whioh the iiouthern ASSO@i~tiO~ h66   66t Up.     1
                hme bean attending this m66oolation svery year
                6lnoe 1 beoame president of this roll6ge in 10%.

                    *I make two trips out of tha State 6t~~~lly
                to attend meetfnye of aSsOeiatiOn6 that pa66 Upon




c
Eonorablo wr            P. Ralnay, RoBorabl4 044. 8. S&4ppard, Pa64 6



         t&   Ea8t T4x44 Set 4 ?'444P,n Coll4g4 at
         coQlm4r64. On4 of th484 1% th4 Axn4riean Aa-
         sooiation or 'ssaoh4rs coll4g48, about wbloh
         I wrot4 you raoontly , anb th4 otbr ie tE4
         s0uth4m .k8800m40n 0r ~0114648 d          s400~6-
         ary schoola. Th4 Amsrlcan AssocLatfon of
         ~4aoh4rs Coll4~se I.4th4 national     rating
         agenoy, and the 3outh4rn   Agaoc1ation    ie t&4
         n&ma1     ratinng agency rot thio 4Oll4g4.
         Should  you desirs ti to make a 4mr4 &tailed
         8trtt4mmnt r4lativ4 to tb purp484 or this
         ma4ting I 4hul.lbe hqpy and deligghted to &o
         80."

           In addition to t&r raot8  84t out  iB t&4 re4g4iu
8tat4mnt. it i4 a mattar 0r 4oamon krmw1*4          that the84 48-
rooiationo   4~4 d48lgneA  to promoto 4lrP maintain   4tudard4   oi
th m4~~b4r Mw+l8      aod that mmb4nhip    in, aila r~o~ltion     by
8ueh 488oofatlon8 i8 0r rithl: iaportrae4 to th4 aar4 4frfoi4nt
op4rationor th4 rariowl ln8titfAtl#n8 or h-e          l44rningi tit&%8
Stat4. In t&4 WnfUeB44       opinion dakd OOtokr 1, lQab, 4~4108-
ed &4r4rith, this d4prtmat      approt4d th4 olalm for tr4v4lhi3
4xp4n848 of De421 Hlld~brand   r&l14 iXtt4BdiBd the wting      Of th4
narooiatlon or ~m4ri44a Law ScEool8, rhlcb orgenlaation haa aub-
8tanti4lly th4 4am4 purp4848~h&fi p4rrarm8 84rvid48 8lBllU to
tho84 r4Btlon4d iB th4 cOmptroll4r*a 14tt4r.

             xt   ~48   ruled
                      iB OCR OpiBhi  IlO. o-1999 that tk4 pm-
tision           irr8. 8. Ho. 489, rots 46th Idg., prohibitin(l
           nppearlB$
th4 paym4nt or axpan    br 4mploy448 or Stat4 D4partamnt8 to
oont4ntlon8 irm8psotlr4' 0r oth4r oon8iU4ration8 do48 not lp-
ply to 4QplOy488 Or t&o &tat4 &h46tiOBd    fB8titUtlOB8 Or h.i#l4r
l44rning; 8. B. lo. Mb, id.8  46th I4g., containing no aisllu
apeoiiio prohibition.

          It L4 ow: opialon that th4 had8    or State WU4atioB4l.
Innatitutlons may not b4 repaid for thair traveling   4xp8n848 in-
                                           burines6.
eurretl while sagsg4d In otkmur than Uttat.4
          #4 ars lurth4r or tbm Oplnioll that att4ndano4 at t&4
4i44ting8 0r th4 SoutBun  A88ooiation 0r coll4g48 4nd s44oa64ry
ijobools an& th4 rmerloan maoolation or Teaolmrs Colhg48 by
 ,be Yr44fdsnt Or 4 Stat4 Paaahera’ aoll4g4 bear8 a r4amoaab14,
 . ,rtanti%l and diraat nlatiormhfp    to tha ofiloial dutie8
      -ad upon 8uoh orrldrr and 18 for a state or pnblio swrp484.
Eonorable       iiom8r 3.    Irain4y,   Ronolabh       Gee. X. Shqspaz-4, P4,g4 9



AUthOriMd        tiaV4lfBg      4XjWIi848   in4lWr4d     i.B
                                                           ltta Bd&DUO& mu4t-
in&a   may b4 49prov44 &ml paid by t&a Comptrollsr.
               ;:4 sxpr,re~% no Opinion upon the merit8 of the               olaim
pl’484Bt4d       t0 th4 COlIi&ltrOlhr by b48id4nt  i%!aLZl4y 4iBO4           t&
raOt8    ar4     not befor    u4.


                                                       Yours   rcrg   tray




ccc:Rs




                    ATTORNEY GENERAL OF TEXAG